Hughes, J., (after stating the facts.) The contract was in writing, and could not be changed or added to by parol evidence. The demurrer to the answer was properly sustained. If it is shown that there was a valid consideration for the plaintiff’s agreement not to enforce her lien, she could only be held bound to refrain from doing so for a reasonble length of time. She did refrain from suit to enforce her lien for four years. We think that this was as much as could be required of her. A party cannot be held to have precluded himself from the exercise of the right to resort to the courts to protect and enforce a legal right. Chadwick v. Hopkins, 62 Am. St. Rep. 38; Hershy v. Clark, 35 Ark. 17; Brooks v. Cooper, 35 Am. St. Rep. 793. The judgment is affirmed. Battle, J., did not participate in the determination of this cause.